Virgin, J.
By R. S., c. 17, § 1, “all places used * * for the illegal sale or keeping of intoxicating liquors * * are common nuisances.” By § 2, “whoever keeps or maintains such nuisance shall he fined,” etc.
The indictment alleges with proper time and venue that John Dorr, without any lawful authority “did keep and maintain a common nuisance, to wit: a certain building in said Frankfort then and there used during all said time by him, the said Dorr, for the illegal sale and illegal keeping for sale of intoxicating liquors to the common nuisance,” etc.
We have no . doubt of the sufficiency of the indictment. No allegation of sale is necessary. State v. Lang, 63 Maine, 215, 219.

Exceptions overruled.


Judgment for the State.

Peters, O. J., Daneorth, Libbey, Emeey and Haskell, JJ., concurred.